Electronic Record
                                                                    IW 24-/2
COA NO: 05-11-00362-CR CCRA NO.
                                                                   IL27-I2
Jamerson, Marcus
Appellant


Aggravated Robberv/Deadlv Weapon
Offense

32 Yrs TDCJE
Punishment


                   Dallas
                   County
Trial Court: 194TH DISTRICT COURT

Trial Court No.: F10-14439-M                  MOTION FOR
                  REHEARING IN COA IS
Trial Judee: White, Ernest                    ON
Disposition: Affirm
Date: 10/30/2012                    Justice
Justice: Justice Morris     PC ves S ves
Publish ies DNP

CLK RECORD 9/29/2011
RPT RECORD 09/06/2011
STATE BRIEF 02/15/2012
APPELLANT BRIEF 09/26/2011                                            AAA
SUPP CLK RECORD 12/02/2011                                            •flk     W
SUPP BRIEF
PRO SE BRIEF
                                                                      V^V^P        4*12
                                                                      A M a^
                             IN COURT OF CRIMINAL APPEALS             Ml| ^
     A PP££/-/{//T\£ PETITION                  CCRA DISPOSITION:
                                                                                   7-#Z
FOR DISCRETIONARY REVIEW IN CCRA
IS CLfvurifee/ & r&/m/u/ita&
   ^   S"- 2/-Z*?/JT                           SIGNED:       PC:
JUDGE /^ft                                     JUDGE:

                            MOTION FOR         MOTION FOR STAY OF MANDATE IS
REHEARING IN CCRA IS
on                                             on




JUDGE                                          JUDGE